     Case 1:17-cv-00773-PGG-OTW Document 183
                                         181 Filed 07/01/20
                                                   06/30/20 Page 1 of 5
                                                                      3



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                            Any objection to the motion to stay must be
                                                            filed by 5:00 p.m. on July 2, 2020.
 JENIECE ILKOWITZ AND ADAM
 ILKOWITZ,

                       Plaintiffs,

        - against -

 MICHAEL DURAN, MARLENE ZARFES                             July 1,o.2020
                                                     Case NJuly      17 Civ. 773 (PGG)
 A/K/A MARLENE DURAND, ALAN C. PILLA,
 HOULIHAN LAWRENCE, INC., JANE H.
 CARMODY, THE JUDICIAL TITLE
 INSURANCE AGENCY LLC, AND ENCO
 HOME INSPECTIONS LLC,

                       Defendants.


           MOTION TO STAY EXECUTION OF THE JUDGMENT PENDING
               APPEAL AND TO APPROVE SUPERSEDEAS BOND

       On May 31, 2020, this Court entered a Judgment in the amount of $28,428.79 for

Defendant The Judicial Title Insurance Agency LLC (“Judicial Title”) on its claims for attorneys’

fees and costs. Jean-Claude Mazzola and Messner Reeves, LLP (“Movants”) request that the Court

stay execution of the judgment pending appeal of this Court’s May 31, 2020 Order, and approve

the filing of a supersedeas cash bond for 111% of the judgment, in the amount of $31,555.96, to

cover the judgment plus interests and costs.

       Federal Rules of Civil Procedure, Rule 62(b), which governs the procedure by which a stay

is issued during the pendency of appeal, provides:

       Stay by Bond or Other Security. At any time after judgment is entered, a party may
       obtain a stay by providing a bond or other security. The stay takes effect when the
       court approves the bond or other security and remains in effect for the time
       specified in the bond or other security.
     Case 1:17-cv-00773-PGG-OTW Document 183
                                         181 Filed 07/01/20
                                                   06/30/20 Page 2 of 5
                                                                      3



        Movants now request approval to file a supersedeas cash bond in the amount of $31,555.96

within three (3) business days of the Court’s approval of this Motion, which will stay execution

on the judgment pending appeal of the May 31, 2020 Order. This amount covers the judgment in

the amount of $28,428.79, plus interest and costs.

                                        CONCLUSION

        Based on the foregoing reasons, Movants respectfully request that the Court grant this

Motion in its entirety and approve the filing of a supersedeas cash bond in the amount of

$31,555.96 within three (3) business days of the Court’s approval of this Motion, and for all other

just and proper relief.


Dated: New York, New York
       June 30, 2018

                                                            MESSNER REEVES LLP

                                                     By:    /s/ Abigail Nitka
                                                            Abigail Nitka
                                                            733 Third Avenue, Suite 1619
                                                            New York, New York 10017
                                                            Tel.: (646) 663-1860
                                                            Fax: (646) 663-1895
                                                            anitka@messner.com
                                                            Attorneys for Jean-Claude Mazzola
                                                            and Messner Reeves, LLP




                                                2
     Case 1:17-cv-00773-PGG-OTW Document 183
                                         181 Filed 07/01/20
                                                   06/30/20 Page 3 of 5
                                                                      3



                              CERTIFICATE OF CONFERENCE

       I, Mikhail A. Shah, hereby certify that on June 30, 2020, I contacted William J. Geller of

Adam Leitman Bailey, P.C., counsel for Defendant Judicial Title, and asked for Judicial Title’s

position on the requested relief set forth in this Motion. Upon conferral, Judicial Title was not able

to provide consent to this Motion at this time.

                                                  /s/ Mikhail A. Shah



                                 CERTIFICATE OF SERVICE

       I, Abigail Nitka, hereby certify that a true and correct copy of the foregoing MOTION TO

STAY EXECUTION OF THE JUDGMENT PENDING APPEAL AND TO APPROVE

SUPERSEDEAS BOND was served on all counsel of record via the CM/ECF system on this 30th

day of June 2020.



                                                      /s/ Abigail Nitka




                                                  3
    Case
     Case1:17-cv-00773-PGG-OTW
          1:17-cv-00773-PGG-OTW Document
                                 Document181-1
                                          183 Filed
                                               Filed07/01/20
                                                     06/30/20 Page
                                                               Page41ofof52



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 JENIECE ILKOWITZ AND ADAM
 ILKOWITZ,

                       Plaintiffs,

        - against -

 MICHAEL DURAN, MARLENE ZARFES                         Case No. 17 Civ. 773 (PGG)
 A/K/A MARLENE DURAND, ALAN C. PILLA,
 HOULIHAN LAWRENCE, INC., JANE H.
 CARMODY, THE JUDICIAL TITLE
 INSURANCE AGENCY LLC, AND ENCO
 HOME INSPECTIONS LLC,

                       Defendants.


                                           ORDER

       On this ___ day of ____________, 2020, upon consideration of the Motion filed by Jean-

Claude Mazzola and MESSNER REEVES, LLP (“Movants”) Dkt.___, seeking to (1) Stay

Execution of the Judgment Pending Appeal and (2) to Approve the filing of a Supersedeas Bond,

IT IS HEREBY ORDERED that the motion is GRANTED and:

       1.     Movants are Ordered to file a supersedeas cash bond with the Court in the amount

              of $31,555.96, within three (3) business days as of the date of this Order; and

       2.     Execution upon the May 31, 2020 Order entering Judgment in favor of Defendant

              The Judicial Title Insurance Agency LLC, is HEREBY STAYED pursuant to Fed.

              R. Civ. P. 62(b), pending disposition of Movant’s appeal from said Order before

              the United States Court of Appeals for the Second Circuit.
Case
 Case1:17-cv-00773-PGG-OTW
      1:17-cv-00773-PGG-OTW Document
                             Document181-1
                                      183 Filed
                                           Filed07/01/20
                                                 06/30/20 Page
                                                           Page52ofof52



  SIGNED this ____ day of ________________, 2020.




                                  ____________________________________
                                  PAUL G. GARDEPHE
                                  UNITED STATES DISTRICT JUDGE
